DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 05/26/2020, 11/09/2020, 07/28/2021, 03/25/2022 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 05/13/2020.  These drawings are accepted.

Reasons For Allowance
04.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific identifying grids of geographical regions in map taught by the Applicant.  The Examiner finds no single prior art reference teaching of loading a map and dividing it into grids divided into partitions, determining a boundary grid series for a geofence of the grids, segmenting an enclosed area into sub-areas, and identifying grids in a geographical region based on boundary grids, as recited in independent claims 1, 11, and 20.  A thorough search of the prior art reveals the primary reference Kim (US PGPub 2016/0377438).  Kim discloses a similar method in that a grid-based geo-fencing service system is realized, which includes managing areas that include grids.  However, Kim does not disclose obtaining information of a geofence of a geographical region in the map or segmenting an enclosed area into sub-areas that locate the partitions.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 10 and 12 – 19 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
05.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 30, 2022